474 F.2d 95
Jose T. LUNA, Petitioner-Appellant,v.Dr. George BETO, Director, Texas Department of Corrections,Respondent-Appellee.
No. 72-3282 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 26, 1973.

William T. Armstrong, Staff Atty., Staff Counsel for Inmates, Texas Dept. of Corrections, Weldon, Tex., for petitioner-appellant.
Crawford Martin, Atty. Gen., Austin, Tex., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
Luna's sole complaint on appeal is that he was denied a fair trial in the Texas state court as evidenced by an affidavit of one juror which impeached his own verdict.


2
We agree with the district court that "the case fits within the well-settled general rule that a juror will not be heard to impeach his own verdict."  Cunningham v. United States, 5 Cir. 1966, 356 F.2d 454.


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I